Fourth Court of Appeals
                                              San Antonio, Texas
                                                   November 1, 2017

                                                  No. 04-17-00334-CV

         Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
       Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
        Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfma,
                                      Appellants (Cross-Appellees)

                                                          v.

             VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek
                             Appellees (Cross-Appellants)

                         From the 81st Judicial District Court, Karnes County, Texas
                                    Trial Court No. 15-08-00185-CVK
                                Honorable Russell Wilson, Judge Presiding

                                                      ORDER
               The Appellant Viceroy Petroleum, L.P.’s Motion for Extension of Time to File Brief has
      this date been received and filed in the above styled and numbered cause. Extension of time to
      file the Appellant’s brief is this date GRANTED. Time is extended to December 4, 2017.

                                                               PER CURIAM
      ATTESTED TO:           __________________________________
                            KEITH E. HOTTLE,
                            Clerk of Court

cc:             Larissa J. Hood                                  Suzanne Taylor
                2135 E Hildebrand Ave                            540 South St. Mary's Street
                San Antonio, TX 78209                            San Antonio, TX 78205

                John F. Carroll                                  Gary M. Poenisch
                111 West Olmos Drive                             206 East Locust Street, Suite 218
                San Antonio, TX 78212                            San Antonio, TX 78212

                Jane M.N. Webre                                  Catherine M. Stone
                303 Colorado Street, Suite 2400                  Trinity Plaza II, Suite 900
                Austin, TX 78701-2589                            745 E. Mulberry Avenue
                                                                 San Antonio, TX 78212
                Clinton Butler
                114 N. Panna Maria Ave.                          Jon Christian Amberson
                Karnes City, TX 78118                            2138 Hildebrand Avenue
                                                                 San Antonio, TX 78209